DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,5,6,9-15, 18 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by McColloch et al (US 8,974,125)
With regard to claim 1 ,McColloch et al disclose a cage assembly comprising: a cage (100, 120) including a first end and a second end opposed to the first end, the first and the second ends define a transceiver-mating direction;
upper and lower receptacle connectors (Fig. 16, 17) that are located at the second end, that are vertically stacked in a direction that is orthogonal or substantially orthogonal to the transceivermating direction, and that are each configured to receive a card-edge of a mating transceiver; wherein the lower receptacle connector is a PCB-mounted connector; and the upper receptacle connector is a cable connector that includes cables (148 - an exposed section or conductor portion 148 of this array of electrical conductors between upper connector 138 and lower connector 140 is exposed in an opening 150 (FIG. 16) in connector 136.).

With regard to claim 5 ,McColloch et al disclose that the cables include high-speed cables electrically connected to the high-speed electrical contacts and low-speed cables electrically connected to the low-speed electrical contacts.

With regard to claim 6 ,McColloch et al disclose that air flows parallel to the transceivermating direction between the first and the second ends and between the upper and the lower receptacle connectors.
With regard to claim 9 ,McColloch et al disclose that the upper receptacle connector is a QSFP type of electrical connector that is devoid of press-fit or mounting tails (the upper receptacle is connected to PCB with cables 148).
With regard to claim 10,McColloch et al disclose that a heat sink (elements of 162 providing an airflows 180 through 128, 168,159,132) located between the upper and the lower receptacle connectors.(Fig. 19).
With regard to claim 11 ,McColloch et al disclose that the heat sink is an extrusion (168) or bent sheet metal (134)
With regard to claim 12 ,McColloch et al disclose that the heat sink defines air flow paths (through 128, 132).
With regard to claim 13 ,McColloch et al disclose that the heat sink defines channels, and the channels in the heatsink are no larger than one quarter of a wavelength of a dominant emitted electromagnetic interference.
With regard to claim 14 ,McColloch et al disclose (Fig. 12) that the cage defines a slot ('130) that extends between the first and the second ends, and the slot is configured to receive a mating transceiver.

With regard to claim 18,McColloch et al disclose (Fig. 13) a cage assembly (120) of claim 1 mounted to the substrate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

.Claims 3,4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCollogh et al in view of Chang et al (US 2017/0207549)

McCollogh et al disclose that the optical transceiver module 10 illustrated in FIG. 1 has a standard configuration or form commonly referred to as a Small Form Factor (SFF) or SFF-Pluggable (SFP) format
Chang et al disclose [0005 ] One example of a high-speed data cable is the quad small form-factor pluggable (QSFP) cable that supports hot-pluggable transceivers in 40 and 100 Gbits/second data communication systems. The data travels through four channels of nominally 10 or 25 Gbits/second each.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize high speed data transferring, as taught by Chang et al, to optimize data transmission
s 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCollogh et al in viev of Chen et al (US 6,406,192).
Chen disclose (Fig. 7) the connector (36) floating perpendicularly to PCB (32) (in a direction of C).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to floatly mount the connectors on PCB, as taught by Chen et al, to avoid mounting problems .Various problems continue to be encountered in designing fiber optic connector assemblies or other connector assemblies, including applications involving backplanes, motherboards, daughterboards and the like. Such problems include properly and precisely placing a connector assembly on a substrate, such as a printed circuit board, accommodating misalignment of the connectors during mating, allowing relative floating movement between various components of the system and similar positional-type problems. Other problems simply involve efforts to simplify the design of connector assemblies. The present invention is directed to solving these problems and to providing various improvements in such connector assemblies . -Chen et al
In McCollogh et al assembly , the receptacle connector floating perpendicularly to PCB, floats in a direction orthogonal to the transfer-mating direction, since the transfer-mating direction is parallel to the PCB.

Claims, 10-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCollogh et al in in view of Long et al (US 9653829 )
With regard to claim 10,Long et al (alternatively) disclose (Fig. 2, 1) that a heat sink.(176,114,114,176)


With regard to claim 12 ,Long et al disclose that the heat sink defines air flow paths ( please see para. 23 below).
With regard to claim 13 ,Long et al disclose (Fig. 1) that the heat sink defines channels (148), and the channels in the heatsink are no larger than one quarter of a wavelength of a dominant emitted electromagnetic interference.
With regard to claim 14 ,Long et al disclose (Fig. 1) that the cage defines a slot (123,121) that extends between the first and the second ends, and the slot is configured to receive a mating transceiver.
With regard to claim 16 , Long et al disclose a light pipe in the passageway .
(23) Also shown in FIG. 1, the housing walls 114 of the receptacle housing 108 also form a separator plate 148 between the module cavities 120, 122. The separator plate 148 extends generally parallel to the mating axis 91 between the front end 110 and the back end 112. More specifically, the module cavity 120, the separator plate 148, and the module cavity 122 are stacked along the elevation axis 92. Optionally, a light-indicator assembly (not shown), such as a light pipe may be provided in the separator cavity defined by the separator plate 148. The separator cavity may allow airflow between the module cavities 120, 122 to enhance heat transfer of the pluggable modules 106 located in the module cavities 120, 122.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide heat transfer, as taught by Long et al, to effectively operate the electronic assembly.
s, 10-12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCollogh et al in in view of Szcezny(US 9,518,785)

With regard to claim 10, Szcezny (alternatively) disclose (Fig. 3,7) a heat sink.(46,72,78) With regard to claim 11 Szcezny discloses that the heat sink is bent sheet metal With regard to claim 12 , Szcezny discloses that the heat sink defines air flow paths With regard to claim 17 , Sczcezny discloses (Fig. 8) a liquid-filled heat pipe(110) attached to the cage.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to improve a heat transfer, as taught by Sczecezny et al, to effectively operate the electronic assembly.

Response to Arguments
Applicant's arguments filed 11/09/20 have been fully considered but they are not persuasive.

The Applicants argue that in the Office Action, the feature of "the upper receptacle connector is a cable connector that includes cables" (claim 1) Is rejected correctly.
However, according to claim 1 , only characterization of the cable connector is “cable connector that includes cables”. It is disclosed in the OA, that in the prior art - McColloch et al - reference - 148 - an exposed section or conductor portion 148 of this array of electrical conductors ( cable - between upper connector 138 and lower connector 140 is exposed in an opening 150 (FIG. 16) in connector 136.)-presents the claimed cable connector. The electrical conductors 148 {cable is a combination of electrical conductors insulated from one another - Dictionary.com) in McColloch are similar and function in the same way as cables 22 of the invention* Specification, para 0074, Fig. 5a-5c)

Applicant's arguments filed 1/22/21 have been fully considered but they are not persuasive.


However, the Applicants seems misinterpreted a phrase “ an exposed section or conductor portion 148 of this array of electrical conductors between upper connector 138 and lower connector 140 is exposed in an opening 150 (FIG. 16) in connector 136.) .
Obviously, an interpretation of a definition “exposed conductor portion 148” in Me Collogh et al as “unshielded” is improper one. The conductor portion 148 is defined “exposed” since this portion is not embedded in bodies of the connectors 138 and 140 but being disposed in opening 150.
According to McCollogh et al: However, an exposed section or conductor portion 146 of this array of electrical conductors between upper connector 138 and lower connector 140 is exposed in an opening
150 (FIG. 16) in connector 136. That is, opening 150 extends between the front and rear of connector 136, and the exposed conductor portion HHH spans opening 150 from one of its edges to an opposite edge. Note that air can flow relatively unimpeded between the front and rear of connector 136 through the interstitial spaces (between adjacent conductors) of exposed conductor portion 146 where the conductors span opening 150 and thus flow through opening 150.
On the other hand, the conductor portion 148 inherently needs to be shielded to minimize the effect electrical obstruction.
 Also, according to the specification (para. 0075) “The cables 22 can be any suitable shielded electrical connections,
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        									3/8/21